Name: Council Decision (EU) 2018/1211 of 16 July 2018 on the signing, on behalf of the European Union, of a Protocol amending the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) by extending the possibility of accession to the Kingdom of Morocco (Text with EEA relevance.)
 Type: Decision
 Subject Matter: European construction;  Africa;  international affairs;  land transport;  organisation of transport
 Date Published: 2018-09-03

 3.9.2018 EN Official Journal of the European Union L 222/1 COUNCIL DECISION (EU) 2018/1211 of 16 July 2018 on the signing, on behalf of the European Union, of a Protocol amending the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) by extending the possibility of accession to the Kingdom of Morocco (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union and, in particular Article 91, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Council Decision 2002/917/EC (1), the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) (2) was concluded, on behalf of the Union, on 3 October 2002 and entered into force on 1 January 2003 (3). (2) On 5 December 2014, the Council authorised the Commission to open negotiations in order to amend the Interbus Agreement with a view to enlarging its geographical scope, so as to allow the Kingdom of Morocco's accession, which is currently not provided for therein. The Commission has negotiated, on behalf of the Union, a Protocol amending the Interbus Agreement by extending the possibility of accession to the Kingdom of Morocco (the Protocol). The negotiations were concluded on 10 November 2017. (3) A possible accession of the Kingdom of Morocco to the Interbus Agreement should contribute to developing international passenger transport relations, tourism and cultural exchange beyond those countries that are currently Parties to the Interbus Agreement. The Kingdom of Morocco, which does not have full membership of the European Conference of the Ministers of Transport but an observer status, which is not sufficient for accession to the Interbus Agreement, should be given the opportunity to accede to the Agreement. (4) Therefore, the Protocol should be signed on behalf of the Union, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol amending the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) by extending the possibility of accession to the Kingdom of Morocco is hereby approved on behalf of the Union, subject to its conclusion (4). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 July 2018. For the Council The President J. BOGNER-STRAUSS (1) Council Decision 2002/917/EC of 3 October 2002 on the conclusion of the Interbus Agreement on the international occasional carriage of passengers by coach and bus (OJ L 321, 26.11.2002, p. 11). (2) OJ L 321, 26.11.2002, p. 13. (3) OJ L 321, 26.11.2002, p. 44. (4) The text of the Protocol will be published together with the decision on its conclusion.